Case: 14-13238    Date Filed: 05/06/2015    Page: 1 of 4


                                                              [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                 No. 14-13238
                             Non-Argument Calendar
                           ________________________

                      D.C. Docket No. 0:02-cr-60200-UU-1



UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                       versus

VICTOR G. BAXTER,

                                                               Defendant-Appellant.

                           ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         ________________________

                                  (May 6, 2015)

Before MARCUS, WILLIAM PRYOR, and ANDERSON, Circuit Judges.

PER CURIAM:

      Victor Baxter, a federal prisoner proceeding pro se, appeals the district

court’s denial of his April 2014 motion to reduce his sentence, pursuant to 18
              Case: 14-13238     Date Filed: 05/06/2015   Page: 2 of 4


U.S.C. § 3582(c)(2) and Amendment 599 to the Sentencing Guidelines. After

careful review, we affirm the district court.

      Baxter was convicted of distributing at least five grams of cocaine base

(crack cocaine), in violation of 21 U.S.C. § 841(a)(1), (b)(1)(B) and 18 U.S.C. § 2

(Count 1), and possessing with intent to distribute a mixture containing a

detectable amount of cocaine, in violation of 21 U.S.C. § 841(a)(1), (b)(1)(C) and

18 U.S.C. § 2 (Count 5).

      The presentence investigation report (PSI) applied the 2002 Sentencing

Guidelines to assign Baxter a base offense level of 32 because he was responsible

for 83.1 grams of crack cocaine and 491.5 grams of cocaine hydrochloride,

pursuant to U.S.S.G. § 2D1.1(a)(3). The offense level was increased by 2 because

a firearm was possessed, pursuant to § 2D1.1(b)(2), for an adjusted offense level of

34. However, because Baxter had three prior felony convictions for crimes of

violence, he was classified as a career offender, pursuant to § 4B1.1(a). Count 1

carried a statutory maximum penalty of life imprisonment, and thus Baxter’s

offense level became 37 under the career offender guidelines, pursuant to

§ 4B1.1(b)(1). The PSI stated that the statutory range for Count 1 was 10 years’ to

life imprisonment, pursuant to 21 U.S.C. §§ 841(b)(1)(B), 851, and that the

statutory range for Count 5 was 0 to 30 years’ imprisonment, pursuant to

§§ 841(b)(1)(C), 851. Based on an offense level of 37 and a criminal history


                                           2
              Case: 14-13238     Date Filed: 05/06/2015   Page: 3 of 4


category of VI, Baxter’s guideline range was 360 months’ to life imprisonment.

      The district court sentenced Baxter to 360 months’ imprisonment for Count

1 and Count 5, to be served concurrently. We affirmed Baxter’s convictions on

appeal. United States v. Baxter, 127 F. App’x 471 (11th Cir. 2005), vacated by

544 U.S. 1013, 125 S. Ct. 1994, 161 L. Ed. 2d 847 (2005) (remanding for further

consideration in light of United States v. Booker, 543 U.S. 220, 125 S. Ct. 738, 160
L. Ed. 2d 621 (2005)), opinion reinstated and sentence affirmed by 152 F. App’x

878 (11th Cir. 2005).

      In April 2014, Baxter filed the instant pro se § 3582(c)(2) motion for

reduction of his sentence in light of Amendment 599. The district court denied

Baxter’s § 3582(c)(2) motion because Amendment 599 did not apply to Baxter’s

sentence and because Baxter was sentenced as a career offender and thus his

offense level was controlled by U.S.S.G. § 4B1.1 and was not affected by the

underlying base offense level.

      We review de novo a district court’s legal conclusions about the Sentencing

Guidelines and the scope of its authority under 18 U.S.C. § 3582(c)(2). United

States v. Davis, 587 F.3d 1300, 1303 (11th Cir. 2009). Pursuant to § 3582(c)(2), a

district court may reduce the prison sentence of a “defendant who has been

sentenced to a term of imprisonment based on a sentencing range that has

subsequently been lowered by the Sentencing Commission.” 18 U.S.C.


                                         3
              Case: 14-13238     Date Filed: 05/06/2015    Page: 4 of 4


§ 3582(c)(2) (emphasis added); see also U.S.S.G. § 1B1.10(a)(1). “The purpose of

§ 3582(c)(2) is to give a defendant the benefit of a retroactively applicable

amendment to the guidelines.” United States v. Glover, 686 F.3d 1203, 1206 (11th

Cir. 2012). The grounds upon which a district court may reduce a defendant’s

sentence pursuant to § 3582(c)(2) are narrow. United States v. Berry, 701 F.3d
374, 376 (11th Cir. 2012).

      Baxter’s motion fails for multiple reasons, but the most glaring is the timing

of Amendment 599. Amendment 599 took effect in November 2000, before

Baxter was sentenced in December 2003. See U.S.S.G. App. C., Amend. 599.

Thus, Baxter was not “sentenced to a term of imprisonment based on a sentencing

range that has been subsequently lowered by the Sentencing Commission.” 18

U.S.C. § 3582(c)(2). Baxter’s remaining claims are not proper in a § 3582(c)(2)

proceeding because they do not involve retroactive amendments to the Guidelines.

See 18 U.S.C. § 3582(c)(2); Berry, 701 F.3d at 376.

      AFFIRMED.




                                          4